Citation Nr: 1226960	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-11 830	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



REMAND

The Veteran had active military service from June 1969 to December 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied the Veteran's claim for an increased rating for his service-connected low back pain syndrome at L5-S1 and degenerative arthritis with radiculopathy.  During the course of the Veteran's appeal, the agency of original jurisdiction (AOJ) issued a rating decision in March 2012, awarding a separate 20 percent disability rating for left lower extremity radiculopathy.  Because the issue of entitlement to a higher rating for left lower extremity radiculopathy remained on appeal but was not addressed by the AOJ in its March 2012 supplemental statement of the case (SSOC), the Board remanded the issue in June 2012 for the issuance of an SSOC.  

The Board finds that further development is necessary before a decision can be reached on the merits of the Veteran's claim for increase.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Here, as noted above, the Board remanded the case in June 2012 for further notification and adjudication.  In the June 2012 remand, the Board instructed the AOJ to send the Veteran an SSOC addressing his separate 20 percent disability rating for left lower extremity radiculopathy.  In the remand, the Board specifically instructed the AOJ to allow the Veteran and his representative the opportunity to respond before returning the case to the Board.  In response to this directive, the Appeals Management Center (AMC) sent the Veteran the requisite SSOC on July 3, 2012.  However, rather than allowing the Veteran and his representative an opportunity to respond to the SSOC, the AMC certified the claim to the Board on July 10, 2012-only seven days after the SSOC was issued, and far fewer than the 30 days guaranteed by 38 C.F.R. § 20.302 (2011) and promised to the Veteran in the letter accompanying the July 3, 2012, SSOC.

Because the Veteran and his representative were not provided with the requisite 30-day period for responding to the SSOC, the Board will again remand this claim to allow the AMC to provide the Veteran the response period provided for by law.  See 38 C.F.R. § 20.302.  In so finding, the Board notes that in its July 3, 2012, letter to the Veteran, the AMC instructed him and his representative to submit any pertinent evidence or other response to the SSOC to the AMC's offices, not to the Board.  Experience has shown that coordinating mail between the Board's offices and the AMC can be delayed well beyond the expiration of time allowed for the filing of such documents.  Given this possibility that even timely submitted correspondence may thus take additional time to find its way to a claims file, on remand the AMC must ensure that all correspondence that is timely filed with that office is associated with the Veteran's claims file before the file is transferred to the Board for further adjudication. 

(The Board recognizes that a document purporting to be a waiver of the 30-day response time has been made a part of the temporary file maintained by AMC; however, this document was not signed by the Veteran or his representative.  An illegible signature appears on the document, but the signature was of a service officer of The American Legion, which is not the Veteran's duly appointed representative.)

In view of the foregoing, the case is REMANDED for the following action:

The AMC must ensure that the Veteran and his representative are given the entire 30-day period to respond to the SSOC, and that all correspondence timely obtained in response to the SSOC is properly associated with the file before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

